DETAILED ACTION
This office action is in response to Remarks received on Aug. 30, 2022.
Claims 1-5 have been cancelled.
Claims 6-22 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-7, 10-13, 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 6, 12 and 21 are directed to a method and apparatus for “influencing an application installation on a computing system.”  In each of claims 6, 12 and 21, the limitation to monitor an attempt by an installer to locate shared components between an application currently installed and a to be installed application, as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitation “monitoring for an application installer to attempt to locate components shared between an application to be installed by the application installer and at least one other application that is presently installed” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “a computing system,” “an application installer,” “non-transitory computer readable media,” “program instructions stored on the” media, “a processing system,” and “in response to the attempt by the application installer, indicating an absence of the components to the application installer even though at least a subset of the components was previously installed in association with one or more other applications, and wherein the indication prompts the installer to install another version of the components in addition to the subset of the components that was previously installed.”  The additional elements “a computing system,” “an application installer,” “non-transitory computer readable media,” “program instructions stored on the” media, and “a processing system” are merely instructions to implement an abstract idea on a computer, or merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional element “in response to the attempt by the application installer, indicating an absence of the components to the application installer even though at least a subset of the components was previously installed in association with one or more other applications, and wherein the indication prompts the installer to install another version of the components in addition to the subset of the components that was previously installed” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea, such as displaying a “prompt” or information to the “installer” to perform a task.  See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a computing system,” “an application installer,” “non-transitory computer readable media,” “program instructions stored on the” media, and “a processing system” are generic computer components and instructions used as the tools to perform the abstract idea.  As to the additional element “in response to the attempt by the application installer, indicating an absence of the components to the application installer even though at least a subset of the components was previously installed in association with one or more other applications, and wherein the indication prompts the installer to install another version of the components in addition to the subset of the components that was previously installed,” the courts have identified displaying the output of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Claims 7, 13 and 22 further define the “monitoring” function set forth in the claims from which they depend, thus, are also considered to recite a mental process since “monitoring for queries directed by the application installer to an operating system” can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.
Claims 10, 11 and 16-20 merely recite generic computer components and instructions for carrying out the abstract idea, thus cannot integrate the judicial exception into a practical application, nor amount to significantly more.

Allowable Subject Matter
Claims 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on Aug. 30, 2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a)	Applicant argued that claims 6-7, 10-13, and 16-22 are not directed to an abstract idea on page 1-3 of applicant Remarks.
Examiner’s response:
Examiner disagrees.
Claims 6, 12 and 21 are directed to a method and apparatus for limitation “monitoring for an application installer to attempt to locate components shared between an application to be installed by the application installer and at least one other application that is presently installed” as drafted, is a process that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.

Applicant argued indication prompts the installer to install another version of the components. This solution provides a technical improvement for triggering an installation of another version of the components. Claims 6, 12, and 21 cited an additional element “in response to the attempt by the application installer, indicating an absence of the components to the application installer even though at least a subset of the components was previously installed in association with one or more other applications, and wherein the indication prompts the installer to install another version of the components in addition to the subset of the components that was previously installed” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea, such as displaying a “prompt” or information to the “installer” to perform a task.  See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “in response to the attempt by the application installer, indicating an absence of the components to the application installer even though at least a subset of the components was previously installed in association with one or more other applications, and wherein the indication prompts the installer to install another version of the components in addition to the subset of the components that was previously installed,” the courts have identified displaying the output of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Examiner maintains the rejections of claims 6-7, 10-13, and 16-22 under AIA  35 U.S.C. 101, for the reasons presented in rejecting these Claims, under AIA  35 U.S.C. 101, hereinabove in this office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner’s interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner’s by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                            
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191